Exhibit 10.47

EXECUTION COPY










AMENDED AND RESTATED TRANSACTION AGREEMENT
BY AND BETWEEN
LG ASPHALT L.P.
AND
NUSTAR LOGISTICS, L.P.


Dated as of December 20, 2013





1

--------------------------------------------------------------------------------



TABLE OF CONTENTS
ARTICLE I.
DEFINED TERMS                                        1
Section 1.1
Defined Terms                                    1

Section 1.2
Interpretation.                                    1

ARTICLE II.
REDEMPTION OF CLASS B INTERESTS                                2
Section 2.1
Redemption of the Class B Interests                        2

Section 2.2
Amendment of NuStar Facility; Terminal Swap Arrangements                2

Section 2.3
Closing                                        2

Section 2.4
Closing Transactions                                2

Section 2.5
Inventory Purchase Price.                                3

ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF LOGISTICS                        5
Section 3.1
Organization; Powers                                5

Section 3.2
Authority; Enforceability                                5

Section 3.3
Non-Contravention; Consents                            6

Section 3.4
Litigation                                    6

Section 3.5
No Other Representations and Warranties                        6

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF LG                            6
Section 4.1
Organization; Powers                                7

Section 4.2
Authority; Enforceability                                7

Section 4.3
Non-Contravention; Consents                            7

Section 4.4
Litigation                                    8

Section 4.5
No Breach of Guaranteed Obligations                        8

Section 4.6
No Other Representations and Warranties                        8

ARTICLE V.
CONDITIONS PRECEDENT                                    8
Section 5.1
LG’s Conditions to Closing                            8

Section 5.2
Logistics’ Conditions to Closing                            9

ARTICLE VI.
TERMINATION                                            11
Section 6.1
Termination                                    11

Section 6.2
Effect of Termination                                11

ARTICLE VII.
PRE- AND POST-CLOSING COVENANTS                            11
Section 7.1
Waiver of Transfer Restrictions                            11

Section 7.2
Waiver of Notice for Terminal Swap Arrangements                    12

Section 7.3
Appropriate Action; Consents; Filings; Other Matters                    12


2

--------------------------------------------------------------------------------



Section 7.4
ABL Facility Amendment                                13

Section 7.5
Amended NuStar Facility                                14

Section 7.6
Crude Intermediation Financing                            14

Section 7.7
Services Agreement                                14

Section 7.8
Names Following Closing.                                14

Section 7.9
Resignations                                    15

Section 7.10
Confidentiality.                                    15

Section 7.11
Tax Matters.                                    16

Section 7.12
Non-Competition                                    16

Section 7.13
Supply Agreement                                17

Section 7.14
Continuing Effect of Purchase and Sale Agreement                    17

Section 7.15
Release of Claims.                                17

Section 7.16
Transferred Railcar Expenses                            19

Section 7.17
Efforts to Sell Inventory                                19

Section 7.18
Limited Waiver of Notice Period for Put Option                    19

ARTICLE VIII.
GENERAL PROVISIONS                                        19
Section 8.1
Expenses                                    19

Section 8.2
Entire Document; Modification or Amendment; Waiver                19

Section 8.3
Counterparts                                    20

Section 8.4
Severability                                    20

Section 8.5
Assignability                                    20

Section 8.6
Captions                                        20

Section 8.7
Notices                                        20

Section 8.8
No Third Party Beneficiaries                            21

Section 8.9
Construction of Agreement                            21

Section 8.10
Waiver of Compliance                                22

Section 8.11
Consents Not Unreasonably Withheld                        22

Section 8.12
Governing Law; Jurisdiction                            22

Section 8.13
Waiver of Jury Trial                                22

Section 8.14
Public Announcements                                23

Section 8.15
Further Assurances                                23



LIST OF APPENDICES


Appendix A:             Definitions
Appendix B:            Inventory Valuation    
Appendix C:            Company Third-Party Consents
Appendix D:            Transferred Railcars




LIST OF EXHIBITS


Exhibit A:             Amended NuStar Facility Term Sheet
Exhibit B-1:            Form of Amended Wilmington Terminal Lease
Exhibit B-2:            Form of Amended Baltimore Terminal Lease
Exhibit B-3:            Form of Amended Jacksonville Terminal Lease
Exhibit B-4:            Form of Amended Dumfries Terminal Lease
Exhibit C:            Form of Services Agreement Amendment



3

--------------------------------------------------------------------------------



AMENDED AND RESTATED TRANSACTION AGREEMENT
This AMENDED AND RESTATED TRANSACTION AGREEMENT (this “Agreement”), dated as of
December 20, 2013, is made and entered into by and between LG Asphalt L.P., a
Delaware limited partnership (“LG”) and NuStar Logistics, L.P., a Delaware
limited partnership (“Logistics” and, together with LG, the “Parties,” and each
of them, a “Party”).
RECITALS
WHEREAS LG owns all of the Class A Interests (the “Class A Interests”) in NuStar
Asphalt LLC, a Delaware limited liability company (the “Company”), and Logistics
owns all of the Class B Interests (the “Class B Interests”) in the Company;
WHEREAS the Parties entered into that certain Transaction Agreement, dated as of
October 2, 2013 (the “Original Transaction Agreement”), by and between LG and
Logistics, pursuant to which the Company would redeem all of the Class B
Interests owned by Logistics and, as consideration therefor, the Parties would
enter into the other transactions contemplated by the Original Transaction
Agreement, subject to the satisfaction of certain terms and conditions; and
WHEREAS the Parties desire to amend and restate the terms of the Original
Transaction Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties and agreements set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree to amend and restate the Original
Transaction Agreement in its entirety as follows.
ARTICLE I.
DEFINED TERMS
Section 1.1    Defined Terms. Capitalized terms used but not otherwise defined
in this Agreement have the meanings given to such terms in Appendix A.


Section 1.2     Interpretation.


(a)The words “Amended and Restated Transaction Agreement,” “this Agreement,”
“herein,” “hereunder,” “hereof,” “hereby” or other words of similar import refer
to this Agreement as a whole and not to any particular Article, Section or other
subdivision hereof.


(b)Unless the context requires otherwise, in this Agreement (i) words singular
or plural in number shall be deemed to include the other and pronouns having a
masculine, feminine or neuter gender shall be deemed to include the other, (ii)
any reference to any Person shall include its permitted successors and assigns,
(iii) any

1

--------------------------------------------------------------------------------



reference to Governmental Authority shall include any Person succeeding to its
functions and capacities, (iv) any reference to any Preamble, Recitals, Article,
Section, Appendix, or Exhibit shall mean and refer to the Preamble, Recitals,
Article or Section contained in or the Appendix or Exhibit attached to this
Agreement, (v) Appendices and Exhibits attached hereto are part of this
Agreement, (vi) all the agreements, documents, exhibits, schedules and other
instruments defined or referenced herein shall mean such agreements, documents,
exhibits, schedules and other instruments as the same may from time to time be
amended, revised, modified or supplemented or the terms and conditions thereof
waived to the extent permitted by, and in accordance with the terms thereof and
of the other Transaction Documents, (vii) the words “include” and “including”
shall mean to include, without limitation, (viii) all times are Eastern Standard
Time or Eastern Daylight Time, as the case may be, and (ix) all amounts to be
paid hereunder are referenced in Dollars and are to be paid by wire transfer in
immediately available funds.


ARTICLE II.
REDEMPTION OF CLASS B INTERESTS


Section 2.1    Redemption of the Class B Interests. Subject to satisfaction of
the conditions precedent set forth in Article V, on the Closing Date, Logistics
shall transfer and convey to the Company, and the Parties shall cause the
Company to redeem and cancel, the Class B Interests (the “Redemption”).


Section 2.2    Amendment of NuStar Facility; Terminal Swap Arrangements. In
consideration for the Redemption, subject to satisfaction of the conditions
precedent set forth in Article V, on the Closing Date, (a) the Parties shall
cause the NuStar Facility to be amended and restated to provide for a six-year
term loan having an aggregate principal amount of $150,000,000 on the terms and
conditions set forth in the term sheet attached hereto as Exhibit A
(the “Amended NuStar Facility”) and (b) the Parties shall cause (i) the Rosario
Terminal Lease, the Catoosa Terminal Lease and the Houston Terminal Lease
(collectively, the “Canceled Terminal Leases”) to each be terminated, (ii) the
Wilmington Terminal Lease, the Baltimore Terminal Lease, the Jacksonville
Terminal Lease and the Dumfries Terminal Lease to each be amended and restated,
in substantially the forms set forth as Exhibits B‑1, B-2, B-3 and B-4 hereto,
respectively (collectively, the “Amended Terminal Leases”), and (iii) the
Transferred Railcars to be transferred and assigned to Logistics.


Section 2.3    Closing. Subject to the terms and conditions hereof, proceedings
for the consummation of the Transactions (the “Closing”) will take place at the
offices of Boies, Schiller & Flexner LLP, 575 Lexington Avenue, New York, New
York, at 10:00 a.m. local time or at such other place and at such time as the
Parties may agree, on the third Business Day after the day on which the last to
be fulfilled of the Closing Conditions is fulfilled or waived by the relevant
Party or at such other date as the Parties hereto may mutually agree
(the “Closing Date”).


Section 2.4    Closing Transactions. At the Closing, the Parties will cause the
following to occur:

2

--------------------------------------------------------------------------------





(a)Logistics will transfer and convey all of the Class B Interests to the
Company, free and clear of any Liens;


(b)the Company will redeem and cancel the Class B Interests;


(c)Refining, as borrower under the NuStar Facility, will repay outstanding
borrowings under the NuStar Facility such that the aggregate principal amount
outstanding under the NuStar Facility after giving effect to such repayment is
equal to $150,000,000;


(d)Refining, the Company and Logistics will amend and restate the NuStar
Facility by entering into the Amended NuStar Facility;


(e)the LLC Agreement will be amended and restated to reflect the Redemption and
such other revisions as LG, in its sole discretion, may approve;


(f)Logistics and Marketing will terminate the Canceled Terminal Leases;


(g)Logistics, Marketing and NS TOP, as applicable, will amend and restate the
Wilmington Terminal Lease, the Baltimore Terminal Lease, the Jacksonville
Terminal Lease and the Dumfries Terminal Lease by entering into the Amended
Terminal Leases;


(h)Marketing and Logistics will enter into any documents or instruments required
to transfer the Transferred Railcars to Logistics;


(i)Logistics will deliver by wire transfer of immediately available funds to the
Company an aggregate amount equal to the Inventory Purchase Price, to an account
or accounts designated by the Company; and


(j)the Company, Marketing, Refining and GP LLC will amend the Services Agreement
by entering into the Services Agreement Amendment.


Section 2.5    Inventory Purchase Price.


(a)    The Parties shall cause the Company to prepare, at the direction of LG,
an estimate and notify Logistics in writing, not less than five Business Days
prior to the expected Closing Date, of the market value of the Purchased
Inventory, which will be determined in accordance with Appendix B (such market
value, the “Inventory Purchase Price”).


(b)    Within 45 days after the Closing Date, Logistics shall prepare and
deliver to the Company a statement (the “Closing Inventory Statement”) setting
forth the market value of the Purchased Inventory as of the Inventory Transfer
Timing (the “Closing Inventory”), as determined in accordance with Appendix B.
During the 30-day period following the Company’s receipt of the Closing
Inventory Statement, LG, the

3

--------------------------------------------------------------------------------



Company and their respective advisors shall be permitted to review the working
papers of Logistics and its advisors relating to the Closing Inventory
Statement.


(c)    The Closing Inventory Statement shall become final and binding upon the
Parties on the date that is 30 days after Logistics’ delivery thereof. If a
Notice of Disagreement with respect to the Closing Inventory Statement is
received by Logistics prior to such date, then the Closing Inventory Statement
(as revised in accordance with this sentence) shall become final and binding
upon the Parties on the earlier of (A) the date Logistics and the Company
resolve in writing any differences they have with respect to the matters
specified in the Notice of Disagreement and (B) the date any disputed matters
are finally resolved in writing by the Accounting Firm. During the 30-day period
following the delivery of the Notice of Disagreement, Logistics shall, and LG
shall cause the Company to, seek in good faith to resolve in writing any
differences that they may have with respect to the matters specified in the
Notice of Disagreement. During such period, Logistics and its advisors shall
have access to the working papers of the Company and its advisors prepared in
connection with the Notice of Disagreement. At the end of such 30-day period,
Logistics shall, and LG shall cause the Company to, submit to a mutually
acceptable independent accounting firm (the “Accounting Firm”) for resolution
any and all matters that remain in dispute, in the form of a written brief
prepared by each party. Logistics shall, and LG shall cause the Company to,
jointly instruct the Accounting Firm that it (1) shall review only the matters
that were included in the Notice of Disagreement and that remain unresolved, (2)
shall make its determination in accordance with the requirements of this
Section 2.5(c) and (3) shall render its decision within 30 days from the
submission to it of the matters that remain unresolved. Judgment may be entered
upon the determination of the Accounting Firm in any court having jurisdiction
over the party or parties against which such determination is to be enforced.
The fees, costs and expenses of the Accounting Firm incurred pursuant to
this Section 2.5(c) shall be borne in the same proportion that the aggregate
dollar amount of unresolved disputed items so submitted to the Accounting Firm
that are unsuccessfully disputed by Logistics, on the one hand, and the Company,
on the other hand, as finally determined by the Accounting Firm, bears to the
total dollar amount of such unresolved disputed items so submitted. The fees,
costs and expenses of Logistics incurred in connection with its preparation of
the Closing Inventory Statement, its review of any Notice of Disagreement, if
any, and its preparation of its written brief submitted to the Accounting Firm,
if any, shall be borne by Logistics, and the fees, costs and expenses of the
Company incurred in connection with its review of the Closing Inventory
Statement, its preparation of the Notice of Disagreement, if any, and its
preparation of its written brief submitted to the Accounting Firm, if any, shall
be borne by the Company. The date on which the Closing Inventory Statement
becomes final and binding on the Parties pursuant to this Section 2.5(c) shall
be referred to as the “Determination Date.”


(d)    In the event that the Closing Inventory as finally determined pursuant to
this Section 2.5 is greater than the Inventory Purchase Price, then Logistics
shall, within five Business Days after the Determination Date, make payment by
wire transfer of immediately available funds to the Company of the amount of
such difference, together with interest thereon at a rate equal to the rate of
interest from time to time announced publicly by Citibank, N.A., as its prime
rate, calculated on the basis of the actual number of days elapsed divided by
365, from the Closing Date to the date of payment. In the event that the Closing
Inventory as finally determined pursuant to this Section 2.5 is less than the
Inventory Purchase Price, then LG shall cause the Company to, within five
Business Days after the Determination Date, make payment by wire transfer of
immediately available funds to Logistics of the amount of such difference,
together with interest thereon at a rate equal to the rate of interest from time
to time announced publicly by Citibank, N.A., as its prime rate, calculated on
the basis of the actual number of days elapsed divided by 365, from the Closing
Date to the date of payment.
 

4

--------------------------------------------------------------------------------



ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF LOGISTICS


Logistics hereby represents and warrants to LG that all of the statements
contained in this Article III are true and correct as of the date of the
Original Transaction Agreement and as of the Closing Date:
Section 3.1    Organization; Powers. Logistics is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware with all requisite power and authority to own, lease and operate its
properties and carry on its business as it is now being conducted.


Section 3.2    Authority; Enforceability. Logistics owns beneficially and of
record, good and marketable title to the Class B Interests free and clear of any
Liens and any restrictions on sales or transfers of securities under applicable
securities laws. Logistics has all requisite limited partnership power and
authority to execute and deliver, and perform its obligations under, the
Transaction Documents to which it is a party and to consummate the Transactions.
The execution, delivery and performance by each of Logistics, Energy, GP LLC and
NS TOP of the Transaction Documents to which it is a party and the consummation
of the Transactions have been (or with respect to those Transaction Documents to
be executed as of the Closing Date, will be on or before the Closing Date) duly
and validly authorized by all action required on the part of Logistics, Energy,
GP LLC and NS TOP, as the case may be, and no other proceedings on the part of
Logistics, Energy, GP LLC and NS TOP are necessary to authorize the Transaction
Documents to which such entity is a party or to consummate the Transactions.
Each of Logistics, Energy, GP LLC and NS TOP has duly executed and delivered
each of the Transaction Documents to which it is a party (or with respect to
those Transaction Documents to be executed as of the Closing Date, will have
executed and delivered on or before the Closing Date). Assuming LG’s, the
Company’s, Refining’s and Marketing’s due authorization, execution and delivery
of the Transaction Documents, the Transaction Documents to which Logistics,
Energy, GP LLC or NS TOP, as the case may be, is a party constitute (or with
respect to those Transaction Documents to be executed as of the Closing Date,
will constitute on or before the Closing Date) the valid and legally binding
obligation of Logistics, Energy, GP LLC or NS TOP, as the case may be,
enforceable against Logistics, Energy, GP LLC or NS TOP, as the case may be, in
accordance with their terms, except as may be limited by bankruptcy, insolvency,
reorganization or other laws affecting creditors’ rights generally and by
general equitable principles.

5

--------------------------------------------------------------------------------



Section 3.3    Non-Contravention; Consents. The consummation of the Transactions
by Logistics, Energy, GP LLC and NS TOP will not:


(a)violate, conflict with, or result in a breach of any provisions of, the
Organizational Documents of Logistics, Energy, GP LLC or NS TOP;


(b)violate in any material respect, result in a breach of or constitute a
default under (with or without notice or lapse of time as a result of any cure
period, or both), conflict in any material respect with any of the terms,
conditions or provisions of, give rise to a right of termination, cancelation or
acceleration of any obligation or to loss of a material benefit under or require
the posting of any additional or different collateral or credit support under
(including a Guarantee, letter of credit or cash collateral), any of the
material Contracts, of Logistics, Energy, GP LLC or NS TOP;


(c)materially violate, contravene or conflict with, or result in a material
breach of, any law, rule, regulation, Order, writ, injunction, license, Permit
or decree applicable to Logistics, Energy, GP LLC or NS TOP;


(d)require a material consent or approval of, filing with, or notice to any
Governmental Authority or other Person with respect to Logistics, Energy, GP LLC
or NS TOP; or


(e)require any NuStar Third-Party Consents on the part of Logistics, Energy, GP
LLC or NS TOP.


Section 3.4    Litigation. There are no Claims, actions, suits, investigations
or proceedings (including any arbitration proceedings) of any nature, at law or
in equity, pending or, to the Knowledge of Logistics, threatened in writing, by
or against it, Energy, GP LLC or NS TOP or, to the Knowledge of Logistics, their
respective directors, officers, employees, agents or Affiliates which would
materially adversely affect Logistics’, Energy’s, GP LLC’s or NS TOP’s ability
to execute, deliver and perform each Transaction Document to which it is a party
or to consummate the Transactions.


Section 3.5    No Other Representations and Warranties. NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN ANY OTHER PROVISION OF THE TRANSACTION DOCUMENTS AND EXCEPT
FOR THE REPRESENTATIONS, WARRANTIES AND COVENANTS SET FORTH IN THE TRANSACTION
DOCUMENTS, LOGISTICS UNDERSTANDS AND AGREES THAT LG IS NOT MAKING ANY
REPRESENTATION, WARRANTY OR COVENANT WHATSOEVER, EXPRESS, IMPLIED, AT COMMON
LAW, STATUTORY OR OTHERWISE.


ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF LG


LG hereby represents and warrants to Logistics that all of the statements
contained in this Article IV are true and correct as of the date of the Original
Transaction Agreement and as of the Closing Date:

6

--------------------------------------------------------------------------------



Section 4.1    Organization; Powers. LG is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware
with all requisite power and authority to own, lease and operate its properties
and carry on its business as it is now being conducted.
Section 4.2    Authority; Enforceability. LG has all requisite limited
partnership power and authority to execute and deliver, and perform its
obligations under, the Transaction Documents to which it is a party and to
consummate the Transactions. The execution, delivery and performance by LG of
the Transaction Documents to which it is a party and the consummation of the
Transactions have been (or with respect to those Transaction Documents to be
executed as of the Closing Date, will be on or before the Closing Date) duly and
validly authorized by all limited partnership or other action required on the
part of LG, and no other limited partnership or other proceedings on the part of
LG are necessary to authorize the Transaction Documents to which it is a party
or to consummate the Transactions. LG has duly executed and delivered each of
the Transaction Documents to which it is a party (or with respect to those
Transaction Documents to be executed as of the Closing Date, will have executed
and delivered on or before the Closing Date). Assuming Logistics’, Energy’s, GP
LLC’s, NS TOP’s, the Company’s, Refining’s and Marketing’s due authorization,
execution and delivery of the Transaction Documents (as applicable), the
Transaction Documents to which LG is a party constitute (or with respect to
those Transaction Documents to be executed as of the Closing Date, will
constitute on or before the Closing Date) the valid and legally binding
obligation of LG, enforceable against LG in accordance with their terms, except
as may be limited by bankruptcy, insolvency, reorganization or other laws
affecting creditors’ rights generally and by general equitable principles.


Sectoin 4.3    Non-Contravention; Consents. The consummation of the Transactions
by LG will not:


(a)violate, conflict with, or result in a breach of any provisions of, the
Organizational Documents of LG;


(b)violate in any material respect, result in a breach of or constitute a
default under (with or without notice or lapse of time as a result of any cure
period, or both), conflict in any material respect with any of the terms,
conditions or provisions of, give rise to a right of termination, cancelation or
acceleration of any obligation or to loss of a material benefit under or require
the posting of any additional or different collateral or credit support under
(including a Guarantee, letter of credit or cash collateral), any of the
material Contracts of LG;


(c)materially violate, contravene or conflict with, or result in a material
breach of, any law, rule, regulation, order, writ, injunction, license, Permit
or decree applicable to LG;


(d)require a material consent or approval of, filing with, or notice to any
Governmental Authority or other Person with respect to LG; or

7

--------------------------------------------------------------------------------





(e)require any LG Third-Party Consents on the part of LG.


Section 4.4    Litigation. There are no Claims, actions, suits, investigations
or proceedings (including any arbitration proceedings) of any nature, at law or
in equity, pending or, to the Knowledge of LG, threatened in writing, by or
against LG or, to the Knowledge of LG, its directors, officers, employees or
agents or Affiliates which would materially adversely affect LG’s ability to
execute, deliver and perform each Transaction Document to which it is a party
and to consummate the Transactions.


Section 4.5    No Breach of Guaranteed Obligations. To the Knowledge of LG, as
of the date hereof, no member of the Company Group has committed a material
breach of any agreement for which Logistics or any of its Affiliates has
guaranteed the obligations of any Company Group member, other than any such
breach that has been cured in all material respects prior to the date hereof.


Section 4.6    No Other Representations and Warranties. NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN ANY OTHER PROVISION OF THE TRANSACTION DOCUMENTS AND EXCEPT
FOR THE REPRESENTATIONS, WARRANTIES AND COVENANTS SET FORTH IN THE TRANSACTION
DOCUMENTS, LG UNDERSTANDS AND AGREES THAT LOGISTICS IS NOT MAKING ANY
REPRESENTATION, WARRANTY OR COVENANT WHATSOEVER, EXPRESS, IMPLIED, AT COMMON
LAW, STATUTORY OR OTHERWISE.


ARTICLE V.
CONDITIONS PRECEDENT


Section 5.1    LG’s Conditions to Closing. The obligations of LG to consummate
the Transactions shall be subject to the satisfaction at or prior to the Closing
of the following conditions, except for any such condition the satisfaction of
which LG waives in writing:


(a)Logistics shall have performed or complied in all material respects with all
covenants and agreements contained in this Agreement on its part required to be
performed or complied with at or prior to the Closing;


(b)the representations and warranties of Logistics set forth in this Agreement
that are qualified with respect to materiality shall be true and correct, and
the representations and warranties of Logistics set forth in this Agreement that
are not so qualified shall be true and correct in all material respects, as of
the date of the Original Transaction Agreement and as of the Closing Date as
though made on the Closing Date;


(c)(x) LG shall have received from Logistics an executed copy of the Amended
NuStar Facility, pursuant to which the NuStar Facility shall be amended and
restated in accordance with the terms and conditions set forth in Exhibit A, and
(y) Refining, as borrower under the NuStar Facility, shall have repaid (or shall
repay at the Closing) outstanding borrowings under the NuStar Facility such that
the aggregate

8

--------------------------------------------------------------------------------



principal amount outstanding under the NuStar Facility after giving effect to
such repayment is equal to $150,000,000;


(d)LG shall have received from Logistics, Energy, GP LLC and NS TOP an executed
copy of each other Transaction Document to which such Person is a party;


(e)the Company or Refining shall have filed with or submitted to NJDEP or an
NJDEP-approved LSRP any filings required pursuant to ISRA to consummate or close
any of the Transactions, including, to the extent required, a General
Information Notice and Remediation Certificate or other applicable waiver,
exemption or certification;


(f)all authorizations, consents, Orders or approvals of, or declarations or
filings with, or expirations of waiting periods imposed by, any Governmental
Authority necessary for the consummation of the Transactions shall have been
obtained or filed or shall have occurred;


(g)no Applicable Law, temporary restraining order, preliminary or permanent
injunction or other Order issued by any court of competent jurisdiction or other
legal restraint or prohibition that has the effect of preventing the
consummation of the Transactions shall be in effect;


(h)the Company shall have received and made available to LG all Company
Third-Party Consents set forth in Appendix C;


(i)the ABL Facility Amendment shall have been executed by all parties thereto in
a form reasonably satisfactory to LG and shall be in effect, or shall become
effective automatically upon the Closing;


(j)a member of the Company Group shall have entered into definitive
documentation in respect of the Crude Intermediation Financing on terms
reasonably satisfactory to LG and the Crude Intermediation Financing shall have
been funded in full; and


(k)between the date of the Original Transaction Agreement and the Closing Date,
neither Logistics nor any of its Affiliates shall have committed a material
breach of any agreement between the Company Group and such party that has not
been cured.


Section 5.2    Logistics’ Conditions to Closing. The obligation of Logistics to
consummate the Transactions shall be subject to the satisfaction at or prior to
the Closing of the following conditions, except for any such condition the
satisfaction of which Logistics waives in writing:


(a)LG shall have performed or complied in all material respects with all
covenants and agreements contained in this Agreement on its part required to be
performed or complied with at or prior to the Closing;

9

--------------------------------------------------------------------------------





(b)the representations and warranties of LG set forth in this Agreement that are
qualified with respect to materiality shall be true and correct, and the
representations and warranties of LG set forth in this Agreement that are not so
qualified shall be true and correct in all material respects, as of the date of
the Original Transaction Agreement and as of the Closing Date as though made on
the Closing Date (or with respect to each representation and warranty by its
terms made as of another date, on such other date);


(c)(x) Logistics shall have received from Refining and Asphalt an executed copy
of the Amended NuStar Facility, pursuant to which the NuStar Facility shall be
amended and restated in accordance with the terms and conditions set forth in
Exhibit A, and (y) Refining, as borrower under the NuStar Facility, shall have
repaid (or shall repay at the Closing) outstanding borrowings under the NuStar
Facility such that the aggregate principal amount outstanding under the NuStar
Facility after giving effect to such repayment is equal to $150,000,000;


(d)Logistics shall have received from LG and the Company Group an executed copy
of each other Transaction Document to which such person is a party;


(e)the Company or Refining shall have filed with or submitted to NJDEP or an
NJDEP-approved LSRP any filings required pursuant to ISRA to consummate or close
any of the Transactions, including, to the extent required, a General
Information Notice and Remediation Certificate or other applicable waiver,
exemption or certification;


(f)all authorizations, consents, Orders or approvals of, or declarations or
filings with, or expirations of waiting periods imposed by, any Governmental
Authority necessary for the consummation of the Transactions shall have been
obtained or filed or shall have occurred;


(g)no Applicable Law, temporary restraining order, preliminary or permanent
injunction or other Order issued by any court of competent jurisdiction or other
legal restraint or prohibition that has the effect of preventing the
consummation of any of the Transactions shall be in effect;


(h)the ABL Facility Amendment shall have been executed by all parties thereto
and shall be in effect, or shall become effective automatically upon the
Closing;


(i)between the date of the Original Transaction Agreement and the Closing Date,
no member of the Company Group shall have committed a material breach of any
agreement between the Company Group and Logistics or any of its Affiliates that
has not been cured; and


(j)between the date of the Original Transaction Agreement and the Closing Date,
no member of the Company Group shall have committed a material breach of any
agreement for which Logistics or any of its Affiliates has guaranteed the
obligations of any Company Group member that has not been cured.

10

--------------------------------------------------------------------------------





ARTICLE VI.
TERMINATION


Section 6.1    Termination. (a)  Notwithstanding anything to the contrary in
this Agreement, this Agreement may be terminated and the Transactions abandoned
at any time prior to the Closing:


(i)by mutual written consent of Logistics and LG;


(ii)by LG if any of the conditions set forth in Section 5.1 shall have become
incapable of fulfillment and shall not have been waived by LG;


(iii)by Logistics if any of the conditions set forth in Section 5.2 shall have
become incapable of fulfillment and shall not have been waived by Logistics; or


(iv)by LG or Logistics if the Closing has not occurred on or prior to January
31, 2014;
provided, however, that the Party seeking termination pursuant to clause (ii),
(iii) or (iv) is not then in material breach of any of its representations,
warranties, covenants or agreements contained in this Agreement.
(b)    In the event of termination by LG or Logistics pursuant to this
Section 6.1, written notice thereof shall forthwith be given to the other and
the Transactions shall be terminated without further action by any Party. If
this Agreement is terminated as provided herein, all confidential information
regarding the Company or the other Party received by LG or Logistics,
respectively, shall be kept confidential by the Parties and shall be subject to
the confidentiality provisions set forth in Section 11.10 of the LLC Agreement,
which shall remain in full force and effect in accordance with its terms.


Section 6.2    Effect of Termination. If this Agreement is terminated and the
Transactions are abandoned as described in Section 6.1, this Agreement shall
become null and void and of no further force and effect, except for the
provisions of (i) Section 8.1 relating to certain expenses, (ii) Section 8.14
relating to publicity and (iii) this Article VI. Nothing in this Section 6.2
shall be deemed to release any Party from any liability for any breach by such
Party of the terms and provisions of this Agreement or to impair the right of
any Party to compel specific performance by any other party of its obligations
under this Agreement.


ARTICLE VII
PRE- AND POST-CLOSING COVENANTS


Section 7.1    Waiver of Transfer Restrictions. Each of Logistics and LG hereby
agrees that the Transactions, including the Redemption, shall not constitute,
and shall not be deemed to be, a breach of the transfer restrictions set forth
in Article VIII of the LLC Agreement, and each of Logistics and LG hereby waives
the transfer restrictions set forth in Article VIII of the LLC Agreement to the
extent that such restrictions would otherwise be breached by the Transactions.


Section 7.2    Waiver of Notice for Terminal Swap Arrangements. Logistics hereby
waives the 90-day notice period applicable to a termination of the Canceled
Terminal Leases contained in Section 2 of each respective Canceled Terminal
Lease. Upon termination of the Canceled Terminal Leases at the Closing, all of
the terms of the Canceled Terminal Leases will cease to have any force and
effect, including Sections 7.1 and 8 of the Master Terminal Services Agreement
among NuStar Pipeline

11

--------------------------------------------------------------------------------



Operating Partnership L.P., Logistics and Marketing, dated as of December 21,
2011, to the extent applicable to the Canceled Terminal Leases.


Section 7.3    Appropriate Action; Consents; Filings; Other Matters. From the
date of the Original Transaction Agreement until the Closing:


(a)each of Logistics and LG shall use commercially reasonable efforts to, and
shall cause the Company Group to use commercially reasonable efforts to,
(i) take, or cause to be taken, all actions, and do, or cause to be done, and
assist and cooperate with other Party in doing, all things that, in either case,
are necessary, proper or advisable under Applicable Law or otherwise to
consummate and make effective the Transactions (including the entering into of
the Amended NuStar Facility and the negotiation and entering into of the ABL
Facility Amendment), (ii) obtain from the relevant Governmental Authorities all
Authorizations required to be obtained at or prior to the Closing by Logistics,
LG or the Company Group in connection with the authorization, execution,
delivery and performance of this Agreement and the consummation of the
Transactions and (iii) make all necessary filings, and thereafter make any other
required submissions, with respect to this Agreement and the Transactions
required under any Applicable Law at or prior to the Closing. Logistics and LG
shall bear the costs and expenses of their respective filings, and any costs and
expenses of filings by the Company Group shall be borne equally by Logistics and
LG; provided, however, that Logistics and LG shall bear equally the filing fee
in connection with any such filings. In furtherance of the foregoing, Logistics
and LG shall cause the Company or Refining to (i) use commercially reasonable
efforts to comply with all applicable requirements of ISRA and (ii) file with or
submit to NJDEP or an NJDEP-approved LSRP any filings required pursuant to ISRA
to consummate or close any of the Transactions including, to the extent
required, a General Information Notice and Remediation Certificate or other
applicable waiver, exemption or certification, and provide copies to Logistics
and LG no less than three Business Days prior to the Closing Date documents
evidencing such filing or submission. Logistics and LG shall cooperate, and
shall cause the Company Group to cooperate, in connection with the making of all
such filings, including by providing copies of all such documents to the
non-filing party and its advisors prior to filing. Logistics and LG shall each
use commercially reasonable efforts, and shall cause the Company Group to use
commercially reasonable efforts, to furnish or cause to be furnished all
information required for any application or other filing to be made pursuant to
any Applicable Laws in connection with the Transactions;


(b)Logistics and LG shall each, and shall cause the Company Group to, timely
give or cause to be given all notices to third Persons and use commercially
reasonable efforts to obtain all Third-Party Consents and Authorizations
required in connection with the Transactions, including the Company Third-Party
Consents set forth on Appendix C; provided, however, that this Section 7.3(b)
shall not obligate the Parties or any Affiliate thereof to, or cause the Company
Group to, pay or commit to pay any amount to (or incur any obligation in favor
of) any Person from whom any such Third-Party Consent or Authorization may be
required;


(c)Logistics and LG shall each, and shall cause the Company Group to, give
prompt notice to the other of the receipt of any written notice or other written
communication from (i) any Person alleging that the consent of such Person is or
may be required in connection with the Transactions, (ii) any Governmental
Authority in connection with the Transactions, (iii) any Governmental Authority
or other Person regarding the initiation or threat of initiation of any Claims
against, relating to, or involving Logistics, LG or the Company Group that
relate to the consummation of the Transactions, and (iv) any Person regarding
the occurrence or nonoccurrence of any event the occurrence or nonoccurrence of
which would be reasonably likely to (A) cause any condition to the obligations
of the other Party to consummate the Closing not to be satisfied, (B) cause a
breach of the representations, warranties or covenants of such

12

--------------------------------------------------------------------------------



Party under this Agreement or (C) delay or impede the ability of either
Logistics, LG, or the Company Group to consummate the Transactions or to fulfill
their respective obligations set forth herein. No delivery of any notice
pursuant to clause (iv) of this Section 7.3(c) shall cure any breach of any
representation, warranty or covenant of the Party giving such notice contained
in this Agreement; and


(d)Logistics and LG each agree to, and shall cause the Company Group to,
cooperate and to vigorously contest and resist any administrative or judicial
action, and to seek to have vacated, lifted, reversed or overturned any Order
(whether temporary, preliminary or permanent) of any court or other Governmental
Authority that restricts, prevents or prohibits the consummation of the
transactions contemplated by this Agreement, including the vigorous pursuit of
all available avenues of administrative and judicial appeal.


Section 7.4    ABL Facility Amendment. Each of Logistics and LG shall use its
commercially reasonably efforts to, and shall cause the Company Group to use
commercially reasonable efforts to, negotiate and enter into an amendment of the
ABL Facility in connection with the Parties’ entry into this Agreement and the
consummation of the Transactions, effective at or prior to the Closing, on terms
and conditions that are reasonably satisfactory to LG (the “ABL Facility
Amendment”); provided, however, that this Section 7.4 shall not obligate either
Party or any Affiliate thereof to, or to cause the Company Group to, (i) pay or
commit to pay any amount to (or incur any obligation in favor of) any Person,
other than expenses of the lenders reimbursed by the Company Group upon the
occurrence of the Closing, or (ii) agree to any waiver or amendment to the
Transaction Documents in connection with the ABL Facility Amendment if such
waiver or amendment is materially detrimental to such Party or the Company
Group, as the case may be. Subject to the preceding sentence, prior to the
Closing, neither Logistics nor LG shall, without the prior written consent of
the other Party, permit any amendment or modification to be made to, or grant
any waiver of any material provision under, the ABL Facility.


Section 7.5    Amended NuStar Facility. Logistics and LG each agree to cause the
Company and Refining, at the Closing, to repay outstanding borrowings under the
NuStar Facility such that the aggregate principal amount outstanding under the
NuStar Facility after giving effect to such repayment is equal to $150,000,000.
Logistics and LG each agree to cause the Company and Refining to enter into the
Amended NuStar Facility on the terms and conditions set forth on Exhibit A.


Section 7.6    Crude Intermediation Financing. LG shall use its commercially
reasonable efforts to, and shall cause the Company Group to use commercially
reasonable efforts to, obtain debt financing for the Company Group under a crude
intermediation financing facility (the “Crude Intermediation Financing”) with J.
Aron & Company or its Affiliates (or one or more alternative lenders reasonably
acceptable to LG), including using commercially reasonable efforts to (i)
negotiate and enter into definitive agreements with respect to the Crude
Intermediation Financing on terms and conditions that are reasonably
satisfactory to LG, (ii) satisfy all conditions to funding applicable to the
Company Group in the definitive agreements related to the Crude Intermediation
Financing and (iii) cause the Crude Intermediation Financing to be funded in
full at or prior to the Closing. Logistics agrees to provide any consents
required of it and necessary (in Logistics’ capacity as a member of the Company)
for the Company Group to enter into the Crude Intermediation Financing;
provided, however, that this Section 7.6 shall not obligate Logistics or any
Affiliate thereof to pay or commit to pay any amount to (or incur any obligation
in favor of) any Person in connection with the Crude Intermediation Financing.


Section 7.7    Services Agreement. Each of Logistics and LG agree to, and shall
cause its Affiliates and the Company Group to, take all actions necessary to
cause the Services Agreement, dated as of September 28, 2012, among the Company
Group and GP LLC (the “Services Agreement”), to be

13

--------------------------------------------------------------------------------



amended at the Closing by entering into an amendment to the Services Agreement,
in substantially the form set forth as Exhibit C hereto (the “Services Agreement
Amendment”). Logistics agrees to cause GP LLC to comply with its obligations
under the Services Agreement until the Services Agreement, as it may be amended
by the Services Agreement Amendment at the Closing, expires or is terminated in
accordance with its terms, including by providing Administrative Services (as
defined in the Services Agreement) in connection with the Company Group’s entry
into the Crude Intermediation Financing.


Section 7.8    Names Following Closing.


(a)    Each of Logistics and LG shall cause the Organizational Documents of the
Company Group to be amended such that the names of the Company, Refining and
Marketing no longer include the name “NuStar”, effective at the Closing.


(b)    LG shall use its commercially reasonable efforts to cause the Company
Group to cease using the “NuStar” name in the operation of the Company Group’s
business within 90 days following the Closing Date, including by removing
references to the “NuStar” name in all marketing materials used by the Company
Group.


(c)    Each of Logistics and LG agree to, and shall cause the Company Group to,
take all actions necessary to cause the Trademark and Copyright License
Agreement, dated as of September 28, 2012, to be terminated effective as of the
date that is 90 days following the Closing Date.


Section 7.9    Resignations. On or prior to the Closing Date, Logistics shall
cause to be delivered to LG duly signed resignations, effective immediately
after the Closing, of all of the NuStar Managers (as defined in the LLC
Agreement) other than Michael Pesch, in their respective capacities as members
of the board of managers of the Company.


Section 7.10    Confidentiality.


(a)From and after the Closing, Logistics shall keep confidential, and shall
cause its Affiliates and instruct its and their officers, directors, employees
and advisors to keep confidential, all information relating to LG and its
Affiliates and the Company Group, except (i) as required by Applicable Law or
administrative process or by any court of competent jurisdiction, (ii)
information that is available to the public on the Closing Date, or thereafter
becomes available to the public other than as a result of a breach of this
Section 7.10(a), (iii) disclosure to accountants and legal counsel of Logistics
to the extent that (A) such Persons require such information in performing
customary services for Logistics and (B) such Persons agree in writing to keep
confidential all such information on the same terms and as set forth or referred
to in this Section 7.10(a) and (iv) subject to any agreement containing
provisions substantially the same as those of this Section 7.10(a), to (x) any
actual or prospective assignee or participant in any of its rights or
obligations under the NuStar Facility or any documents related thereto, or (y)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company as borrower under the NuStar
Facility or any of its obligations thereunder, in the case of each of clauses
(x) and (y), solely to the extent such disclosure is permitted under the terms
of the NuStar Facility.


(b)From and after the Closing, LG shall keep confidential, and shall cause its
Affiliates and the Company Group and instruct its and their officers, directors,
employees and advisors to keep confidential, all information relating to
Logistics and its Affiliates, except (i) as required by Applicable Law or
administrative process or by any court of competent jurisdiction, (ii)
information that is available to the public on the Closing Date, or thereafter
becomes available to the public other than as a result of a

14

--------------------------------------------------------------------------------



breach of this Section 7.10(b) and (iii) disclosure to accountants and legal
counsel of LG or the Company Group to the extent that (A) such Persons require
such information in performing customary services for LG or the Company Group
and (B) such Persons agree in writing to keep confidential all such information
on the same terms and as set forth or referred to in this Section 7.10(b).


(c)The confidentiality obligations set forth in this Section 7.10 shall
terminate on the date that is three (3) years after the Closing Date.


Section 7.11    Tax Matters.


(a)For purposes of Section 6.04 of the LLC Agreement, the Redemption shall be
treated as a Transfer (as such term is defined in Section 8.01 of the LLC
Agreement).


(b)Logistics hereby resigns as Tax Matters Member (as such term is defined in
Section 6.06 of the LLC Agreement) pursuant to Section 6.06 of the LLC
Agreement, as of the Closing; provided, however, nothing in this Section 7.11(b)
shall be construed to limit Logistics’ rights under Section 7.11(c).


(c)LG agrees that it shall cause the Company to use commercially reasonable
efforts to deliver to each Member (as such term is defined in Section 1.01 the
LLC Agreement, but without regard to such Member ceasing to be a Member of the
Company) a draft copy of such Member’s Internal Revenue Service Schedule K-1,
with respect to the U.S. Federal taxable year of the Company in which the
Closing occurs, no later than February 20 of the year following the taxable year
in which the Closing occurs. Logistics shall have no right to review or comment
on Schedule K-1, except (and until) as provided below in this Section 7.11(c).
No later than March 10 of the year following the year in which the Closing
occurs, LG shall cause the Company to provide to Logistics a copy of the
Company’s Internal Revenue Service Form 1065, including Internal Revenue Service
Schedule K-1 (or, in each case, any state and local equivalent thereto)
(together a “Tax Return”) for Logistics’ review and approval, such approval not
to be unreasonably delayed or withheld. If Logistics disputes any tax item on
such Tax Return, Logistics shall notify LG, within five (5) Business Days of
receipt thereof, of such disputed item (or items) and the basis for its
objection. If Logistics does not object within such period, the Tax Return shall
be deemed to have been accepted and agreed upon, and final and conclusive, for
all purposes hereof. Logistics and LG shall act in good faith to resolve any
such dispute prior to the due date of the Company’s Tax Return. If Logistics
timely notifies LG in accordance with this Section 7.11(c) of any objection to
the Tax Return, and if Logistics and LG are unable to resolve such dispute
through good faith negotiations within five (5) Business Days after Logistics’
notice of objection, then the Parties shall mutually engage and submit such
dispute to, and the same shall be finally resolved in accordance with the
provisions of this Agreement by, an independent accounting firm mutually
acceptable to Logistics and LG (the “Independent Accountants”). The Independent
Accountants shall determine and report in writing to Logistics and LG as to the
resolution of all disputed matters submitted to the Independent Accountants and
the effect of such determinations on the Tax Return within ten (10) calendar
days after such submission, and such determinations shall be final, binding and
conclusive as to the Parties. The fees and disbursements of the Independent
Accountants shall be borne equally by Logistics and LG.


Section 7.12    Non-Competition. Logistics agrees that, from and after the
Closing, until the date that is six (6) years from the Closing Date, it shall
not, and shall cause each of its Controlled Affiliates not to, directly or
indirectly own, manage, operate or control, or participate in the ownership,
management, operation or control of, or be connected as a manager, director,
officer, employer, employee, partner member, consultant, independent contractor
or otherwise with, or permit its name to be used by or in connection with, any
profit or non-profit business or organization that engages in the production
(whether

15

--------------------------------------------------------------------------------



by refining or otherwise), storage, marketing or distribution of asphalt in
Petroleum Administration for Defense District 1 (as defined by the U.S. Energy
Information Administration of the U.S. Department of Energy); provided, however,
that nothing herein shall prohibit Logistics (i) from being a passive owner of
not more than five percent of any class of equity interests of a corporation or
other entity that is listed on a national securities exchange, so long as
Logistics has no active participation in the business of such corporation or
other entity, (ii) from storing asphalt for third parties on an arms’ length
basis at any Retained Terminal for which the Amended Terminal Lease has been
terminated by the Company Group or in asphalt storage tanks at any Retained
Terminal that the Company Group has ceased to actively use, or (iii) from
storing asphalt for third parties on an arms’ length basis at any asphalt
terminal that is part of any business acquired after the date hereof by
Logistics or any of its Affiliates.


Section 7.13    Supply Agreement. The Parties acknowledge and agree that the
Crude Oil Supply Agreement, dated as of September 28, 2012, by and between
Logistics and Marketing, as amended by Amendment No. 1 to Crude Oil Supply
Agreement, effective as of October 1, 2013 (the “Supply Agreement”) will
terminate effective January 1, 2014 without any further action by the Parties;
provided, that the Parties acknowledge and agree that any payment under the
Supply Agreement that would otherwise become immediately due and payable as a
result of such termination will instead remain due and payable at such time and
to such extent as would have been required under the Supply Agreement if the
Supply Agreement had not been terminated.


Section 7.14    Continuing Effect of Purchase and Sale Agreement. For the
avoidance of doubt, except to the extent explicitly set forth herein or in the
other Transaction Documents, the provisions of the Purchase and Sale Agreement,
dated as of July 3, 2012, by and among Energy, Logistics, Refining, Marketing,
GP LLC, the Company and Asphalt Acquisition LLC, as amended by Amendment No. 1
to Purchase and Sale Agreement, dated as of September 28, 2012 (the “Purchase
and Sale Agreement”) and each of the other Transaction Documents (as defined in
the Purchase and Sale Agreement), shall remain in full force and effect in
accordance with their terms. From and after the Closing, LG shall cause the
Company Group to comply with the covenants and obligations of the Company Group
under the Purchase and Sale Agreement, including the post-closing obligations of
the Company Group pursuant to Section 8.9 of the Purchase and Sale Agreement.


Section 7.15    Release of Claims.


(a)    Effective as of the Closing, Logistics does for itself, and its
Affiliates, partners, heirs, beneficiaries, designees, successors and assigns,
if any, release and absolutely discharge LG and the Company Group and their
respective officers, directors, shareholders, Affiliates, employees, advisors
and agents (collectively, the “Released Parties”), from and against any and all
claims, demands, damages, debts, liabilities, obligations, costs, expenses
(including attorneys’ and accountants’ fees and expenses), actions and causes of
action of any nature whatsoever, whether now known or unknown, suspected or
unsuspected, that Logistics now has, or at any time previously had, or shall or
may have in the future, as a member, manager, officer, director, contractor,
consultant or employee of the Company Group, arising by virtue of or in any
manner related to any actions or inactions with respect to its ownership of the
Class B Interests or the Organizational Documents of the Company Group, arising
on or before the Closing Date; provided, however, that this release shall not
affect (x) any right of Logistics contained in the Transaction Agreements or in
any other agreement (other than the Organizational Documents of the Company
Group) between Logistics or any of its Affiliates and any member of the Company
Group, or (y) any claim for exculpation or indemnification for which Logistics
or its officers, directors, partners, shareholders, Affiliates, employees,
advisors and agents would otherwise be entitled to make under the Organizational
Documents of the Company Group as in effect immediately prior to the Closing or
otherwise in their

16

--------------------------------------------------------------------------------



respective capacities as a member of the Company or of the Company’s board of
managers. It is the intention of Logistics in executing this release, and in
giving and receiving the consideration called for herein, that the release
contained in this Section 7.15(a) shall be effective as a full and final accord
and satisfaction and general release of and from all matters referred to in the
foregoing sentence and the final resolution by Logistics and the Released
Parties of all such matters.


(b)    Effective as of the Closing, LG does for itself, the Company Group, and
its and their Affiliates, partners, heirs, beneficiaries, designees, successors
and assigns, if any, release and absolutely discharge Logistics and its
officers, directors, partners, shareholders, Affiliates, employees, advisors and
agents (collectively, the “Logistics Released Parties”), from and against any
and all claims, demands, damages, debts, liabilities, obligations, costs,
expenses (including attorneys’ and accountants’ fees and expenses), actions and
causes of action of any nature whatsoever, whether now known or unknown,
suspected or unsuspected, that the Company Group now has, or at any time
previously had, or shall or may have in the future, or that LG now has, or at
any time previously had, or shall or may have in the future, as a member,
manager, officer, director, contractor, consultant or employee of the Company
Group, in each case arising by virtue of or in any manner related to any actions
or inactions with respect to Logistics’ ownership of the Class B Interests or
the Organizational Documents of the Company Group, arising on or before the
Closing Date; provided, however, that this release shall not affect any right of
LG or the Company Group contained in the Transaction Agreements or in any other
agreement (other than the Organizational Documents of the Company Group) between
LG or the Company Group and Logistics or any of its Affiliates. It is the
intention of LG in executing this release, and in giving and receiving the
consideration called for herein, that the release contained in this
Section 7.15(b) shall be effective as a full and final accord and satisfaction
and general release of and from all matters referred to in the foregoing
sentence and the final resolution by LG and the Logistics Released Parties of
all such matters.


Section 7.16    Transferred Railcar Expenses. Any expenses incurred prior to the
Closing in respect of the Transferred Railcars shall be paid by the Company
Group, regardless of when such expenses are invoiced.


Section 7.17    Efforts to Sell Inventory. From the date of the Original
Transaction Agreement until the Closing, each of Logistics and LG shall cause
the Company Group to use commercially reasonable efforts to reduce the amount of
Purchased Inventory to 20,000 barrels at or prior to the Inventory Transfer
Timing. In furtherance of the foregoing, from the date of the Original
Transaction Agreement until the Closing, each of Logistics and LG (i) shall
cause the Company Group to use commercially reasonable efforts to sell the
Inventory at the Swapped Terminals and in the Transferred Railcars in the
ordinary course of business and (ii) shall not permit any member of the Company
Group to purchase or otherwise acquire any additional Inventory to be held at
the Swapped Terminals without the prior written consent of Logistics.


Section 7.18    Limited Waiver of Notice Period for Put Option. LG hereby agrees
that, notwithstanding anything to the contrary herein or in the Organizational
Documents of the Company, if this Agreement is terminated prior to the Closing
pursuant to Section 6.1, Logistics may, within fifteen (15) days following such
termination, exercise its rights pursuant to the proviso contained in Section
4.01(h) of the LLC Agreement arising out of any notice provided by LG to
Logistics between the date of the Original Transaction Agreement and the date of
such termination that LG intends to proceed with an action contemplated by
clause (ii), (iii) or (iv) of Section 4.01(h) of the LLC Agreement pursuant to
such proviso, regardless of any time periods for notice set forth therein.





17

--------------------------------------------------------------------------------



ARTICLE VIII.
GENERAL PROVISIONS


Section 8.1    Expenses. All costs and expenses (including attorneys’ and
consultants’ fees, costs and expenses) incurred in connection with the
Transaction Documents and the Transactions shall be paid by the Party incurring
such costs and expenses.


Section 8.2    Entire Document; Modification or Amendment; Waiver. The
Transaction Documents (including the appendices, exhibits and schedules thereto)
contain the entire agreement between the Parties with respect to the
Transactions, and supersede all negotiations, representations, warranties,
commitments, offers, Contracts and writings prior to the execution date of this
Agreement, written or oral, with respect to the Transactions. No modification or
amendment of any provision of this Agreement shall be effective unless made in
writing and duly signed by the Parties referring specifically to this Agreement.
Notwithstanding the foregoing, the consent of any entities that have provided or
committed to provide financing or have otherwise entered into agreements in
connection with the ABL Facility or the Crude Intermediation Financing
(collectively, the “Financing Sources”) shall be required for any modification
or amendment of this Section 8.2 or Section 8.8, Section 8.12 or Section 8.13 to
the extent such modification or amendment affects the rights afforded to the
Financing Sources.


Section 8.3    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


Section 8.4    Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be valid, binding and enforceable
under Applicable Laws, but if any provision of this Agreement is held to be
invalid, void (or voidable) or unenforceable under Applicable Laws, such
provision shall be ineffective only to the extent held to be invalid, void (or
voidable) or unenforceable, without affecting the remainder of such provision or
the remaining provisions of this Agreement. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner to the end that the Transactions are fulfilled to the extent possible.


Section 8.5     Assignability. The rights under this Agreement shall not be
assignable or transferable nor the obligations delegable by any Party without
the prior written consent of the other Party, which consent may be granted or
withheld in such other Party’s sole discretion.


Section 8.6     Captions. The captions of the various Articles, Sections,
Appendices and Exhibits of this Agreement have been inserted only for
convenience of reference and do not modify, explain, enlarge or restrict any of
the provisions of this Agreement.


Section 8.7    Notices. All notices, requests, demands and other communications
under this Agreement must be in writing and must be delivered in person or sent
by certified mail, postage prepaid, by overnight delivery, or by telefacsimile,
and properly addressed as follows:

18

--------------------------------------------------------------------------------



If to Logistics:


NuStar Logistics, L.P.
19003 IH-10 West
San Antonio, TX 78257
Attention: Bradley C. Barron, Esq.
Facsimile: (210) 918-5500


With a copy to:


Boies, Schiller & Flexner LLP
575 Lexington Avenue, 7th Floor
New York, NY 10022
Attention: Jason M. Hill, Esq.
Facsimile: (212) 754-4240


If to LG:


LG Asphalt L.P.
c/o Lindsay Goldberg
630 Fifth Avenue, 30th Floor
New York, NY 10011
Attention:     J. Russell Triedman
Michael W. Dees
Facsimile:    (212) 373-4120
(212) 373-4123


With a copy to:


Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, NY 10019
Attention: Andrew R. Thompson, Esq.
Facsimile: (212) 474-3700
Any Party may from time to time change its address for the purpose of notices to
that Party by a similar notice specifying a new address, but no such change is
effective until it is actually received by the Party sought to be charged with
its contents. Notices which are addressed as provided in this Section 8.7 given
in person or by overnight delivery or mail shall be effective upon receipt.
Notices which are addressed as provided in this Section 8.7 given by
telefacsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours, or at the beginning of the recipient’s next
Business Day after receipt, if not received during the recipient’s normal
business hours. All notices by telefacsimile shall be confirmed promptly by the
sender after transmission in writing by certified mail or overnight delivery.
Section 8.8    No Third Party Beneficiaries. Except as provided in Section 8.2,
Section 8.12 and Section 8.13 (with respect to which the Financing Sources (and
each of their successors and assigns) shall be third-party beneficiaries,
nothing in this Agreement, whether express or implied, is intended to confer any
rights or remedies under or by reason of this Agreement on any Persons other
than the Parties and their respective permitted successors and assigns, nor is
anything in this Agreement intended to relieve or

19

--------------------------------------------------------------------------------



discharge the obligation or liability of any third Persons to any Party, nor
give any third Persons any right of subrogation or action against any Party.


Section 8.9    Construction of Agreement. This Agreement and any documents or
instruments delivered pursuant hereto and thereto shall be construed without
regard to the identity of the Person who drafted the various provisions of the
same. Each and every provision of this Agreement and such other documents and
instruments shall be construed as though the Parties participated equally in the
drafting of the same. Consequently, the Parties acknowledge and agree that any
rule of construction that a document is to be construed against the drafting
party shall not be applicable either to this Agreement or such other documents
and instruments.


Section 8.10    Waiver of Compliance. Except as provided in this Section 8.10,
to the extent permitted by Applicable Laws, any failure of any of the Parties to
comply with any obligation, covenant, agreement or condition set forth in this
Agreement may be waived by the Party entitled to the benefit thereof only by a
written instrument signed by such Party, but any such waiver shall not operate
as a waiver of, or estoppel with respect to, any prior or subsequent failure to
comply therewith. The failure of a Party to this Agreement to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of such
rights.


Section 8.11    Consents Not Unreasonably Withheld. Wherever the consent or
approval of any Party is required under this Agreement, such consent or approval
shall not be unreasonably withheld, delayed or conditioned unless such consent
or approval is to be given by such Party at the sole or absolute discretion of
such Party or is otherwise similarly qualified.


Section 8.12    Governing Law; Jurisdiction. This Agreement shall in all
respects be governed by and construed in accordance with the laws of the State
of New York, without giving effect to any choice of law rules thereof which may
permit or require the application of the laws of another jurisdiction. The
Parties hereby irrevocably submit, for the purposes of any suit, action or other
proceeding arising out of this Agreement (other than any dispute arising under
Section 2.5(c) that is required to be decided by the Accounting Firm), any other
Transaction Document or any Transaction, to the jurisdiction of the courts of
the State of New York in the county of New York or of the United States of
America in the Southern District of New York and hereby waive, to the fullest
extent permitted by law, any objection that they may now or hereafter have to
the laying of venue in any such action or proceeding in any such court.
Notwithstanding the foregoing, each of the Parties hereto agrees that it will
not bring or support any action, cause of action, claim, cross-claim or
third-party claim of any kind or description, whether in law or in equity,
whether in contract or in tort or otherwise, against any Financing Sources in
any way relating to this Agreement or any of the Transactions, including any
dispute arising out of or relating to in any way to any agreement related to the
ABL Facility, the Crude Intermediation Financing or the performance thereof, in
any forum other than courts of the State of New York in the county of New York
or of the United States of America in the Southern District of New York and that
no Financing Source shall be subject to or liable for any special,
consequential, punitive or indirect damages or damages of a tortious nature in
connection with this Agreement and the Transactions. Each Party further agrees
that service of any process, summons, notice or document by U.S. registered mail
to such Party’s respective address set forth above shall be effective service of
process for any action, suit or proceeding in New York with respect to any
matters to which it has submitted to jurisdiction in this Section 8.12. With
respect to any matters to which the Parties have submitted to jurisdiction in
this Section 8.12, the prevailing party shall be entitled to reimbursement of
reasonable attorneys’ fees.



20

--------------------------------------------------------------------------------



Section 8.13    Waiver of Jury Trial. Each Party hereby waives, to the fullest
extent permitted by Applicable Laws, any right it may have to a trial by jury in
respect of any litigation directly or indirectly arising out of, under or in
connection with this Agreement, any other Transaction Document or the
Transactions (including the ABL Facility, the Crude Intermediation Financing and
the obligations of any Financing Sources in respect thereof). Each Party (a)
certifies that no representative, agent or attorney of any other Party has
represented, expressly or otherwise, that such other Party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other Party have been induced to enter into this Agreement by,
among other things, the mutual waivers in this Section 8.13.


Section 8.14    Public Announcements. The Parties shall consult with one another
before issuing any public announcement, statement or other disclosure with
respect to this Agreement or the other Transaction Documents or the Transactions
or any of the Parties and their respective Affiliates, and no Party shall issue
any such public announcement, statement or other disclosure without the prior
written consent of the other Party (which consent shall not be unreasonably
withheld or delayed) unless such action is required by Applicable Law. Each
Party, upon the request of any other Party, shall provide to such other Party,
and such other Party shall have the right to review in advance, all information
relating to this Agreement or the other Transaction Documents or the
Transactions that appears in any filing made in connection with the
Transactions.


Section 8.15    Further Assurances. Each of the Parties agrees to use its
commercially reasonable efforts to take, or cause to be taken, all action and to
do, or cause to be done, all things necessary, proper or advisable to
consummate, as promptly as practicable, the Transactions, including obtaining
all necessary consents, waivers, Authorizations, Orders and approvals of
Governmental Authorities or third parties, required of it.


Section 8.16    Effect of Amendment and Restatement. On and after the date of
this Amended and Restated Transaction Agreement, each reference to the
“Transaction Agreement” or otherwise to this Agreement in any Transaction
Document shall be deemed to be a reference to this Amended and Restated
Transaction Agreement. Nothing herein shall be deemed to entitle any party
hereto to a consent to, or a waiver, amendment, modification or other change of,
any of the terms, conditions, obligations, covenants or agreements in any
Transaction Document except to the extent specified herein.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



21

--------------------------------------------------------------------------------













LG ASPHALT L.P.
By: /s/ Michael Dees
Name: Michael Dees
Title: Authorized Signatory
NUSTAR LOGISTICS, L.P.
By:    NuStar GP, Inc., its General Partner




By: /s/ Bradley C. Barron
Name: Bradley C. Barron
Title: Executive Vice President
















































Amended and Restated Transaction Agreement Signature Page





1

--------------------------------------------------------------------------------



APPENDIX A


Definitions
Unless the context otherwise requires, the following terms shall have the
following respective meanings for all purposes, and the following definitions
are equally applicable both to the singular and plural forms and the feminine,
masculine and neuter forms of the terms defined.
“ABL Facility” means the Credit Agreement, dated as of September 28, 2012, among
Refining, the Company, the lenders party thereto, Royal Bank of Canada, as
administrative agent, Royal Bank of Canada, PNC Bank, N.A., and Wells Fargo
Bank, N.A., as co-collateral agents, RBC Capital Markets, PNC Capital Markets
LLC, Wells Fargo Bank, N.A., Deutsche Bank Securities Inc. and UBS Securities
LLC, as joint lead arrangers and joint bookrunners, PNC Bank, N.A. and Wells
Fargo Bank, N.A., as co-syndication agents, and PNC Bank, N.A., Deutsche Bank
Securities Inc. and UBS Securities LLC, as co-documentation agents.
“ABL Facility Amendment” has the meaning specified in Section 7.4.
“Accounting Firm” has the meaning specified in Section 2.5(c).
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is Controlled by
(each such controlled Affiliate, a “Controlled Affiliate”) or is under common
Control with such Person. For purposes of this definition, “Control”, when used
with respect to any specified Person, means the possession of the power to
direct the management or policies of the specified Person, directly or
indirectly, whether through the ownership of voting securities, partnership or
limited liability company interests, by contract or otherwise. For purposes of
this Agreement, prior to the Closing, none of the Company Group shall be deemed
to be an Affiliate of either LG or Logistics or their respective Affiliates.
“Agreement” has the meaning specified in the Preamble.
“Amended NuStar Facility” has the meaning specified in Section 0.
“Amended Terminal Leases” has the meaning specified in Section 2.2.
“Applicable Law” means, as used in this Agreement or with respect to any Party
to this Agreement, all common laws, customary laws, constitutional laws,
statutes, directives, codes, resolutions, enactments, treaties, ordinances,
judgments, decrees, injunctions, writs and orders, rules, regulations, orders,
interpretations and governmental approvals of any Governmental Authority, in
each case, having jurisdiction over or with respect to (a) this Agreement, (b)
such Party or (c) the Transactions and the performance of the Transactions by
such Party.

2

--------------------------------------------------------------------------------



“Authorization” means any franchise, permit, license, authorization, order,
certificate, registration, plan, exemption, variance, decree, agreement, right
or other consent or approval granted by any Governmental Authority.
“Baltimore Terminal Lease” means the Terminal Services Schedule (Baltimore
Terminal), dated as of December 21, 2011, between NS TOP and Marketing, executed
pursuant to the Master Terminal Services Agreement among NuStar Pipeline
Operating Partnership L.P., Logistics and Marketing, dated as of December 21,
2011, as amended by Amendment No. 1 to Terminal Services Schedule (Baltimore
Terminal), dated as of February 13, 2012, and Amended and Restated Amendment No.
2 to Terminal Services Schedule (Baltimore Terminal), dated as of May 9, 2012.
“Business Day” means a day other than a Saturday, Sunday or any other day on
which banks located in the State of New York are authorized or obligated to
close.
“Canceled Terminal Leases” has the meaning specified in Section 2.2.
“Catoosa Terminal Lease” means the Terminal Services Schedule (Catoosa Asphalt),
dated as of September 28, 2012, between Logistics and Marketing, executed
pursuant to the Master Terminal Services Agreement among NuStar Pipeline
Operating Partnership L.P., Logistics and Marketing, dated as of December 21,
2011.
“Claim” means (a) any demand, claim, grievance or Litigation, made or pending
for any Loss, specific performance, injunctive relief, remediation or other
equitable relief or (b) any charge or notice of violation issues by a
Governmental Authority, in each of cases (a) and (b), whether or not ultimately
determined to be valid.
“Class A Interests” has the meaning specified in the Recitals.
“Class B Interests” has the meaning specified in the Recitals.
“Closing” has the meaning specified in Section 2.3.
“Closing Conditions” means each of the conditions to the Closing set forth in
Article V.
“Closing Date” has the meaning specified in Section 2.3.
“Closing Inventory” has the meaning specified in Section 2.5(b).
“Closing Inventory Statement” has the meaning specified in Section 2.5(b).
“Code” means the Internal Revenue Code of 1986, as amended.
“Company” has the meaning specified in the Recitals.
“Company Group” means the Company, Refining and Marketing.

3

--------------------------------------------------------------------------------



“Company Third-Party Consent” means any approval, consent, amendment or waiver
of any Person that is required under any Organizational Document of the Company
Group or under any Contract to which the Company Group is a party or by which it
or its assets are bound in order to effect the Transactions or any part thereof,
including waivers and consents by lenders and waivers of transfer restrictions.
“Contracts” means any written, oral, implied or other promise, agreement,
contract, understanding, arrangement, instrument, note, guaranty, indemnity,
representation, warranty, assignment, power of attorney, certificate, purchase
order, work order, commitment, covenant, assurance or undertaking of any nature.
“Crude Intermediation Financing” has the meaning specified in Section 7.6.
“Determination Date” has the meaning specified in Section 2.5(c).
“Dollars” or “$” refers to the lawful currency of the United States of America.
“Dumfries Terminal Lease” means the Terminal Services Schedule (Dumfries
Terminal), dated as of December 21, 2011, between NS TOP and Marketing, executed
pursuant to the Master Terminal Services Agreement among NuStar Pipeline
Operating Partnership L.P., Logistics and Marketing, dated as of December 21,
2011, as amended by Amendment No. 1 to Terminal Services Schedule (Dumfries
Terminal), dated as of February 7, 2012, and Amendment No. 2 to Terminal
Services Schedule (Dumfries Terminal), dated as of August 1, 2013.
“Energy” means NuStar Energy L.P., a Delaware limited partnership.
“Financing Sources” has the meaning specified in Section 8.2.
“Governmental Authority” means any national, federal, regional, state, local or
other governmental agency, authority, administrative agency, regulatory body,
commission, instrumentality, court or arbitral tribunal having governmental or
quasi-governmental powers; provided, however, that such term shall not include
any entity or organization that is engaged primarily in industrial or commercial
operations and is wholly or partly owned by any government.
“GP LLC” means NuStar GP, LLC, a Delaware limited liability company.
“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness or (c) to maintain working capital, equity capital
or other financial statement condition or liquidity of the primary obligor so as
to enable the primary obligor to pay such Indebtedness; provided, however, that
the

4

--------------------------------------------------------------------------------



term Guarantee shall not include endorsements for collection or deposit, in each
case in the ordinary course of business.
“Houston Terminal Lease” means the Terminal Services Schedule (Houston Asphalt),
dated as of September 28, 2012, between Logistics and Marketing, executed
pursuant to the Master Terminal Services Agreement among NuStar Pipeline
Operating Partnership L.P., Logistics and Marketing, dated as of December 21,
2011.
“Indebtedness” of any Person means (a) all obligations of such Person for
borrowed money or with respect to deposits or advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, other than trade credit incurred in the ordinary course of
business consistent with past practice, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (e) all obligations of such Person issued or
assumed as the deferred purchase price of property or services, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (g) all Guarantees by such Person, (h) all
capital lease obligations of such Person, (i) all obligations of such Person in
respect of interest rate protection agreements, foreign currency exchange
agreements or other interest or exchange rate hedging arrangements and (j) all
obligations of such Person as an account party in respect of letters of credit
and bankers’ acceptances. The Indebtedness of any Person shall include all
Indebtedness of any partnership in which such Person is a general partner.
“Independent Accountants” has the meaning specified in Section 7.11(c).
“Inventory” means all product inventory held by the Company Group for sale to
third parties or for use in the production of products for sale to third
parties, including crude oil, intermediate feedstock, asphalt, semi-finished
refined products, refined products (such as vacuum gas oil, marine diesel oil,
marine gas oil and light gas oil), straight run naptha, cutter stock, petroleum
products, petrochemicals, derivatives, additives, polymers and related
maintenance materials, operating supplies and chemicals, in each case as
determined in accordance with (and as further described in) Appendix B.
“Inventory Purchase Price” has the meaning specified in Section 2.5(a).
“Inventory Transfer Timing” means 00:00:01 local time on the Closing Date.
“ISRA” means the New Jersey Industrial Site Recovery Act.
“Jacksonville Terminal Lease” means the Terminal Services Schedule (Jacksonville
Terminal), dated as of December 21, 2011, between NS TOP and Marketing, executed
pursuant to the Master Terminal Services Agreement among NuStar Pipeline
Operating Partnership L.P., Logistics and Marketing, dated as of December 21,
2011.

5

--------------------------------------------------------------------------------



“Knowledge” means (i) in the case of Logistics, the actual knowledge of Bradley
C. Barron and Steve Blank, after reasonable inquiry of such individuals’ direct
reports, after a reasonable inquiry of such individual’s direct reports and (ii)
in the case of LG, the actual knowledge of J. Russell Triedman, Michael W. Dees
and Rachael Wagner after a reasonable inquiry of such individuals’ direct
reports.
“LG” has the meaning specified in the Preamble.
“LG Third-Party Consent” means any approval, consent, amendment or waiver of any
Person that is required under any Organizational Document of LG or any of its
Affiliates or under any Contract to which LG or any of its Affiliates is a party
or by which it or its assets are bound in order to effect the Transactions or
any part thereof, including waivers and consents by lenders and waivers of
transfer restrictions.
“Liens” means any and all mortgages, pledges, claims, liens, security interests,
options, warrants, purchase rights, conditional and installment sales
agreements, easements, equities, charges, activity and use restrictions and
limitations, covenants, encroachments, exceptions, rights-of-way, deed
restrictions, defects or imperfections of title, encumbrances and charges of any
kind, and any restrictions on rights to receive income or voting rights.
“Litigation” means any action, case, suit, arbitration, hearing, investigation,
charge, claim (including any claim of a violation of Applicable Law), litigation
or other proceeding pending, commenced, brought, conducted or prosecuted before,
or otherwise involving, any Governmental Authority.
“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of the Company, dated as of March 8, 2013.
“Logistics” has the meaning specified in the Preamble.
“Logistics Released Parties” has the meaning specified in Section 7.15(b).
“Loss” means all damages, dues, penalties, fines, costs, amounts paid in
settlement, liabilities, Obligations, Taxes, Liens, losses, assessments,
judgments, awards, arbitration awards, demands, claims, orders, expenses and
fees, including costs of investigation, court costs, costs of defense and
reasonable attorneys’ fees and expenses.
“LSRP” means a Licensed Site Remediation Professional.
“Marketing” means NuStar Marketing LLC, a Delaware limited liability company.
“NJDEP” means the New Jersey Department of Environmental Protection.
“Notice of Disagreement” means a written notice provided by LG to Logistics
setting forth LG’s disagreement with respect to the Closing Inventory Statement.

6

--------------------------------------------------------------------------------



“NS TOP” means NuStar Terminals Operations Partnership L.P., a Delaware limited
partnership.
“NuStar Facility” means the 7-year Unsecured Revolving Credit Agreement, dated
as of September 28, 2012, among Refining, the Company and Logistics.
“NuStar Third-Party Consent” means any approval, consent, amendment or waiver of
any Person that is required under any Organizational Document of Logistics,
Energy, GP LLC or NS TOP or under any Contract to which the Logistics, Energy,
GP LLC or NS TOP is a party or by which it or its assets are bound in order to
effect the Transactions or any part thereof, including waivers and consents by
lenders and waivers of transfer restrictions.
“Obligations” means duties, liabilities and obligations, whether vested,
absolute or contingent, primary or secondary, direct or indirect, known or
unknown, asserted or unasserted, accrued or unaccrued, liquidated or
unliquidated, due or to become due, and whether contractual, statutory or
otherwise.
“Order” means any judgment, order, writ, injunction, legally binding agreement
with a Governmental Authority, stipulation or decree.
“Organizational Documents” means, (a) with respect to any corporation, its
certificate or articles of incorporation and its bylaws, (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Original Transaction Agreement” has the meaning specified in the Recitals.
“Party” and “Parties” has the meaning specified in the Preamble.
“Permits” means permits, registrations, notifications, franchises, licenses,
certificates, waivers, exemptions, variances, rights, Orders, and other
authorizations, consents and approvals of Governmental Authorities.
“Person” means any individual, corporation, partnership, limited liability
company, association, joint stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof.
“Purchase and Sale Agreement” has the meaning specified in Section 7.14.
“Purchased Inventory” means all Inventory at the Swapped Terminals and in the
Transferred Railcars, including tank heel and linefill.

7

--------------------------------------------------------------------------------



“Redemption” has the meaning specified in Section 2.1.
“Refining” means NuStar Asphalt Refining, LLC, a Delaware limited liability
company.
“Released Parties” has the meaning specified in Section 7.15(a).
“Retained Terminals” means the terminals located in Baltimore, Maryland,
Jacksonville, Florida, Dumfries, Virginia and Wilmington, Delaware, utilized by
the Company Group pursuant to the Baltimore Terminal Lease, the Jacksonville
Terminal Lease, the Dumfries Terminal Lease and the Wilmington Terminal Lease,
respectively.
“Rosario Terminal Lease” means the Terminal Services Schedule (Rosario Asphalt),
dated as of September 28, 2012, between Logistics and Marketing, executed
pursuant to the Master Terminal Services Agreement among NuStar Pipeline
Operating Partnership L.P., Logistics and Marketing, dated as of December 21,
2011.
“Services Agreement” has the meaning specified in Section 7.7.
“Services Agreement Amendment” has the meaning specified in Section 7.7.
“Supply Agreement” has the meaning specified in Section 7.13.
“Swapped Terminals” means the terminals located in Rosario, New Mexico, Catoosa,
Oklahoma and Houston, Texas, utilized by the Company Group prior to the date
hereof pursuant to the Canceled Terminal Leases.
“Tax Return” has the meaning specified in Section 7.11(c).
“Third-Party Consent” means any approval, consent, amendment or waiver of any
Person that is required under any Organizational Document of Logistics, Energy,
GP LLC, NS TOP, LG or the Company Group or under any Contract to which
Logistics, Energy, GP LLC, NS TOP, LG or the Company Group is a party or by
which it or its assets are bound in order to effect the Transactions or any part
thereof, including waivers and consents by lenders and waivers of transfer
restrictions.
“Transaction Documents” means this Agreement, the Amended NuStar Facility, the
Amended Terminal Leases, the ABL Facility Amendment, the Services Agreement, and
the Services Agreement Amendment, together with all appendices, schedules and
exhibits attached hereto and thereto, and all certificates, opinions and other
documents delivered in connection therewith and with the consummation of the
Transactions.
“Transactions” means the transactions contemplated by this Agreement and by the
other Transaction Documents.
“Transferred Railcars” means the heated asphalt railcars listed on Appendix D.

8

--------------------------------------------------------------------------------







“Wilmington Terminal Lease” means the Terminal Services Schedule (Wilmington
Asphalt), dated as of September 28, 2012, between Logistics and Marketing,
executed pursuant to the Master Terminal Services Agreement among NuStar
Pipeline Operating Partnership L.P., Logistics and Marketing, dated as of
December 21, 2011.



9